                              Case 18-23641        Doc 26     Filed 04/16/19     Page 1 of 6
Entered: April 16th, 2019
Signed: April 16th, 2019

SO ORDERED




                                       UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF MARYLAND
                                              BALTIMORE DIVISION

         IN RE:                                                  BCN#: 18-23641
         PHYLLIS B SMITH
                Debtor                                           Chapter: 13

         DEUTSCHE BANK NATIONAL TRUST
         COMPANY, AS TRUSTEE FOR ARGENT
         SECURITIES INC., ASSET-BACKED                           CONSENT ORDER RESOLVING
         PASS-THROUGH CERTIFICATES,                              MOTION FOR RELIEF
         SERIES 2003-W9                                          FROM STAY
         and its assignees and/or
         successors in interest,
                 Movant,
         v.
         PHYLLIS B SMITH
                 Debtor
                 Respondents

                    This matter came on to be heard upon consideration of the Motion of Deutsche Bank

         National Trust Company, as Trustee for Argent Securities Inc., Asset-Backed Pass-Through

         Certificates, Series 2003-W9 for Relief from Automatic Stay of 11 USC 362 (a) as to certain real

         property at 810 W 37th Street, Baltimore, MD 21211; and

                    It appearing that the parties consent to the entry of this Order;

                    IT IS HEREBY ORDERED, that the automatic stay of 11 USC 362 (a) is hereby

         terminated so as to permit the Movant to commence foreclosure proceedings in accordance

         with applicable state law and pursuant to the terms of the deed of trust securing the Movant as

         to the real property designated as 810 W 37th Street, Baltimore, MD 21211.
                 Case 18-23641        Doc 26    Filed 04/16/19     Page 2 of 6



       IT IS FURTHER ORDERED, that the Movant shall forbear from exercising any rights to

foreclosure under applicable law as to the subject real property provided that, and so long as,

the Debtor performs under the note and security instrument and complies with the following

terms and conditions of this Order:

a)   The Debtor shall cure the post petition arrearage of $1,785.35, which amount includes

     payments from March 1, 2019 through March 1, 2019 in the amount of $776.87 each, and

     includes $1,031.00 for legal fees and costs less debtor suspense of $22.52.

b)   The Debtor shall cure the arrearage of $1,785.35 by making the following payments which

     include fees and costs:


                       15th of April, 2019                       $297.56
                       15th of May, 2019                         $297.56
                       15th of June, 2019                        $297.56
                       15th of July, 2019                        $297.56
                       15th of August, 2019                      $297.56
                       15th of September, 2019                   $297.55

c)   In addition to curing the arrearage, the Debtor shall resume making regular monthly post

     petition payments due under the note beginning with the payment due April 1, 2019 and

     continuing on the 1st day of each month thereafter.

d)   All payments made pursuant to this Order shall be applied first to reimburse the creditor

     for its attorney fees and costs (in connection with this motion), in the amount of $1,031.00.

     An additional amount of $100.00 may be obtained by the Secured Creditor for the attorney

     fees in the event that a valid Notice of Default is filed and\or Relief from the Automatic

     Stay is obtained for any reason. All further payments will be applied to the debt in the

     manner prescribed by the mortgage note and mortgage.

e)   If the debtor defaults upon payment under the terms of this order or if any payments which

     have been acknowledged in the calculation of the mortgage arrearage in this order, but

     which subsequently fail to clear and are dishonored, then the Movant shall:
                   Case 18-23641         Doc 26     Filed 04/16/19   Page 3 of 6




•      mail to the Debtor and Debtor's counsel, and the Court, a notice setting forth the amount

       and nature of the default under the terms of this Order.

•      the Debtor may within twelve days of mailing the notice of default submit the required

       payment to bring the Debtor current pursuant to the terms of this order. Any cure of a

       notice of default must include all amounts set forth in the notice of default as well as any

       payments which have subsequently accrued under the terms of this order and are due at

       the time the cure payment is tendered.

f)     Acceptance of partial payment by the Secured Creditor during the cure period shall not

       constitute a satisfaction or waiver of the notice of default; the forbearance provisions of

       this order shall terminate on the expiration of the twelve day period in the absence of

       complete cure notwithstanding partial payment.

g)     If the default is not cured within the cure period, or if no response is filed to said notice,

       within twelve days of the mailing of the notice, which response denies the default

       specifically referencing the amounts paid by the Debtor(s) since the entry of the Order by

       check, money order, and by requesting a hearing, the forbearance provisions of this order

       shall terminate and the Secured Creditor shall be free to foreclose its security interest,

       upon the mailing of a Notice, to all parties and the Court, of Secured Creditor's right to

       foreclose its security instrument, Subsequent to such sale, the Secured Creditor may take

       all lawful actions in accordance with state law, to take possession of the property and

       shall, pursuant to Local Bankruptcy Rule 4001-3, provide a copy of the Report of Sale and

       all Audits Reports to the Bankruptcy Trustee if there is a surplus over and above the debt

       owed to the foreclosing noteholder.

        IT IS FURTHER ORDERED AND AGREED that the Debtors right to cure shall be limited

 to two (2) such opportunities and that upon the filing of a third default under the terms of the

 order; there shall be no further opportunity to cure and the Secured Creditor may proceed to

 foreclose its security interest in the subject real property.
                  Case 18-23641     Doc 26    Filed 04/16/19    Page 4 of 6




        IT IS FURTHER ORDERED AND AGREED that should the instant case be converted

for any reason to a case under any other chapter of the bankruptcy code, or dismissed or

discharged, the Movant may immediately be free to exercise all rights provided by the security

instrument as the forbearance provisions of this order shall terminate upon conversion,

dismissal or discharge.




I ask for this:

_____/s/ Renee Dyson ______
William M. Savage, Esquire
Federal I.D. Bar No. 06335
Kristine D. Brown, Esquire
Federal I.D. Bar No. 14961
Thomas J. Gartner, Esquire
Federal I.D. Bar No. 18808
Gregory N. Britto, Esquire
Federal I.D. Bar No. 22531
Renee Dyson, Esquire
Federal I.D. Bar No. 15955
Malcolm B. Savage, III, Esquire
Federal I.D. Bar No. 20300
Nicole Lipinski, Esquire
Federal I.D. Bar No. 19283
Counsel for Movant
ecf@logs.com

Seen; Agreed:

/s/ NICHOLAS J. DELPIZZO, III
____________________________________________
NICHOLAS J. DELPIZZO, III, Counsel for Debtor


       I HEREBY CERTIFY that the terms of the copy of the consent order submitted to the
Court are identical to those set forth in the original consent order; and the signatures
represented by the /s/_ Renee Dyson _ on the copy of the consent order submitted to the Court
reference the signatures of consenting parties obtained on the original consent order.

____/s/ Renee Dyson ____
William M. Savage, Esquire
Kristine D. Brown, Esquire
Thomas J. Gartner, Esquire
                 Case 18-23641    Doc 26   Filed 04/16/19   Page 5 of 6



Gregory N. Britto, Esquire
Renee Dyson, Esquire
Malcolm B. Savage, III, Esquire
Nicole Lipinski, Esquire
               Case 18-23641        Doc 26     Filed 04/16/19     Page 6 of 6



                            Copies of this order are to be sent to:


PHYLLIS B SMITH
810 W 37TH STREET
BALTIMORE, MD 21211

NANCY SPENCER GRIGSBY
185 ADMIRAL COCHRANE DR.
SUITE 240
ANNAPOLIS, MD 21401

NICHOLAS J. DELPIZZO, III
7222 HOLABIRD AVENUE
BALTIMORE, MD 21222

SHAPIRO & BROWN, LLP
10021 BALLS FORD ROAD, SUITE 200
MANASSAS, VIRGINIA 20109



18-278079




                                      END OF ORDER
